Citation Nr: 0801697	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for headaches.

Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to October 
2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Washington, D.C. (RO) which denied service 
connection for headaches and anemia.  During the course of 
this appeal, the claims folder was transferred to the RO in 
St. Louis, Missouri.

The veteran requested a Board hearing in July 2005, but 
withdrew this request in August 2005.  


FINDINGS OF FACT

1.  The veteran is shown by competent medical evidence to 
have headaches etiologically related to active service.  

2.  The veteran is shown by competent medical evidence to 
have iron deficiency anemia etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Iron deficiency anemia was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As 
these claims are being granted in full, any notice 
deficiencies were not prejudicial to the veteran.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show that the veteran was seen for 
headaches and was diagnosed with anemia in service.  The 
veteran's October 1979 enlistment examination did not reflect 
headaches or anemia on enlistment.  

On gynecological screen questionnaires completed in November 
1986 and October 1987, the veteran reported having frequent 
or severe headaches which had stopped.   The veteran was seen 
in February 1991 for headaches, and was seen for "pre-
menstrual or tension headaches" in May 1999.  A May 2002 
routine medical examination report and the veteran's April 
2003 retirement examination report also note a history of 
frequent or severe headaches.  

The earliest diagnosis of anemia on service medical records 
was in October 1988.  The veteran was diagnosed with anemia 
again in February 1989.  Clinical treatment records dated 
from July 1997 to September 1997 also reflect a diagnosis of 
anemia.  The veteran was noted to have a history of anemia in 
September 1999.  A May 2002 routine medical examination noted 
that the veteran had iron deficiency secondary to heavy 
periods.  An August 2002 note shows that the veteran had 
heavy menstrual cycles to the point of anemia.  The veteran 
noted during her April 2003 separation examination that she 
was taking iron supplements.  Service medical records also 
show that the veteran had a diagnosis of anemia in May 2003. 

The veteran was afforded a July 2003 pre-discharge VA 
examination.  At the time of her examination, the veteran 
reported having recurrent headaches since 1999, usually 
brought on by hunger or stress.  These headaches were one-
sided, were not incapacitating, and lasted approximately two 
hours.  She treated them with simple analgesics.  The veteran 
was diagnosed with tension headaches.  The July 2003 VA 
examination also indicates that the veteran had a February 
2003 hysterectomy which caused severe iron deficiency anemia 
due to heavy bleeding.  The veteran was diagnosed with 
borderline iron deficiency anemia at that time.  

In a recent decision, the Court held that the requirement of 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet.App. 319, 312 (2007).  A claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
Id.  The veteran had continuing complaints of headaches which 
began in service and she was diagnosed with tension headaches 
at the time of her July 2003 VA examination.  In this case, 
the VA examination was conducted after the veteran's initial 
claim for service connection, but before her separation from 
service.  No contemporaneous evidence of record shows that 
the veteran's headache disability has resolved.  In light of 
the foregoing, the Board finds that service connection for 
tension headaches is warranted.  The Board notes the RO 
denied the claim since the veteran had not been diagnosed 
with migraine headaches, apparently concluding that tension 
headaches are not a chronic condition. However, there is 
certainly no competent (i.e. medical) evidence stating such 
is the veteran's case, and her in-service complaints of 
headaches over a number of years were arguably chronic. 

The veteran was shown to have diagnosed anemia in service 
from 1988 until her separation from service.  Service medical 
records show that the veteran continued to have a diagnosis 
of anemia in May 2003 around the time of her application for 
service connection.  A July 2003 VA examination indicates 
that the veteran had borderline iron deficiency anemia at 
that time.  Again, the Board notes that this VA examination 
was conducted after the veteran's initial claim for service 
connection, but before her separation from service.  The RO 
denied the claim stating that VA laboratory work done in July 
2004 showed her anemia had resolved, as hemoglobin was 12.5 
(with normal range from 11.3-16.1) and hematocrit was 36.2 
(with normal range from 32.6 to 49.6).  It bears mentioning, 
however, that these results in 2004 were essentially the same 
as those from the 2003 VA examination (12.3 hemoglobin and 
35.4 hematocrit), yet the examiner still diagnosed borderline 
iron deficiency anemia.  Therefore, the Board finds that 
service connection for iron deficiency anemia is warranted. 

C.  Conclusion

The veteran has currently diagnosed tension headaches and 
iron deficiency anemia.  Competent medical evidence shows 
that the veteran's tension headaches and iron deficiency 
anemia had its onset in service.  Therefore, the Board 
concludes that the evidence supports a finding that the 
veteran has tension headaches etiologically related to active 
service.  






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tension headaches is granted.

Service connection for iron deficiency anemia is granted




_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


